ROLL, Judge,
dissenting.
I dissent and would affirm the order of the trial court.
The trial court had an opportunity to observe appellant and his attorney during the mental health hearing.1 Rule 43(i), *316Ariz.R.Civ.P., 16 A.R.S., authorized the court to rule based upon conflicting affidavits. Based upon the information which the trial court had before it, the trial court concluded that an evidentiary hearing was unnecessary.
Our standard of review is abuse of discretion. Torres v. North American Van Lines, Inc., 135 Ariz. 35, 40, 658 P.2d 835, 840 (App.1983). In Martin v. Rossi, 18 Ariz.App. 212, 215, 501 P.2d 53, 56 (1972), this court stated:
The rule of general application is that on appeal, if we have any doubts as to whether the trial judge has abused the discretion vested in him, we should not interfere with the disposition made by him.
I would affirm the trial court’s determination.

. The record reflects that appellant repeatedly impeded his lawyer’s efforts to represent him during the commitment proceedings.